Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 10/23/2020. Claims 1-32 are presently pending and are presented for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “displaying a selectable element in the AR interface for receiving and indication” in claim 1, “displaying a selectable element in the AR interface for receiving an indication defining one or more task elements” in claim 2, “task elements representing a set of tasks to be performed” in claim 2, “displaying a selectable element in the AR interface for receiving an indication defining one or more logic events to be evaluated during operation” in claim 3 “inserting one or more logic elements into the task sequence representing logic events to be evaluated” in claim 3, “a selectable element in the AR interface for receiving an indication of an edit function for editing one or more tasks” in claim 8, “displaying a selectable element in the AR interface for receiving an indication defining a navigation pathway for the programmable mobile robot” in claim 17, “displaying a selectable element in the AR interface for receiving an indication defining one or more task elements” in claim 18, “task elements representing a set of tasks to be performed” in claim 18, “displaying a selectable element in the AR interface for receiving an indication defining one or more logic events to be evaluated during operation” in claim 19, and “a selectable element in the AR interface for receiving an indication of an edit function for editing one or more tasks displayed on the event line” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 objected to because of the following informalities: claim reads “the programmable mobile robot during operation, and” in line 6. Claim should read “the programmable mobile robot during operation.”  Appropriate correction is required.
Claim 18 objected to because of the following informalities: claim reads “the programmable mobile robot during operation, and” in line 6. Claim should read “the programmable mobile robot during operation.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks, a camera for recording images captured within a field-of-view (FOV) and one or more sensors: capturing a set of images of the physical environment within the FOV of the camera of the mobile device; generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for displaying an AR scene in the display of the mobile device, the AR scene comprising a digital representation of at least part of the physical environment;” in lines 4-12. As it is written, it is unclear if this language is meant to be interpreted as having the mobile robot perform the “generating a dynamic simultaneous localization and mapping (SLAM) map,” or if the intent is for the user mobile device to perform the “generating a dynamic simultaneous localization and mapping (SLAM) map.” This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. Due to the fact that having the robot generate the SLAM map is common in the art, the examiner is interpreting the claim to mean that the mobile robot is performing the step of “generating a dynamic simultaneous localization and mapping (SLAM) map.” Likewise, claims 2-16, which depend from claim 1, are also indefinite by virtue of their dependency. 
Claim 10 recites the limitation “wherein a task sequence is selected from multiple task sequences and the event line element associated with each selected task sequence is displayed in the AR interface.” As it is written, claim 10 indicates that a single task sequence is selected, but the word “each” in line 2 suggests that multiple task sequences are selected. This makes the claim indefinite, as it is unclear how many task sequences are selected. 
Claim 17 recites the limitation “an application running on a mobile device with a camera, a display, and an augmented reality simultaneous localization and mapping (AR-SLAM) capability for performing operations to implement the AR interface, the operations comprising: capturing a set of images of the physical environment within the FOV of the camera of the mobile device; generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for displaying an AR scene in the display of the mobile device, the AR scene comprising a digital representation of at least part of the physical environment;” in lines 3-10. As it is written, it is unclear if this language is meant to be interpreted as having the mobile robot perform the “generating a dynamic simultaneous localization and mapping (SLAM) map,” or if the intent is for the user mobile device to perform the “generating a dynamic simultaneous localization and mapping (SLAM) map.” This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. Due to the fact that having the robot generate the SLAM map is common in the art, the examiner is interpreting the claim to mean that the mobile robot is performing the step of “generating a dynamic simultaneous localization and mapping (SLAM) map.” Likewise, claims 18-32, which depend from claim 17, are also indefinite by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 15-21, 23-26, and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kleiner et al. US 10310507 B2 (“Kleiner”).
	Regarding Claim 1. Kleiner teaches a method in an augmented-reality (AR) interface for authoring tasks for execution by a programmable mobile robot in a physical environment (A method of operating a mobile robot, comprising: executing, by at least one processor, computer readable instructions stored in a non-transitory computer readable storage medium to perform operations comprising: receiving cleaning mission information [Claim 1]. FIG. 3 shows an electronic computing device that may include a display device and an input device at numerals 340 and 350, respectively [Column 17, lines 56-67, Column 18, lines 1-10]. The display device may be a drag-and-drop user interface [Column 18, lines 11-17]. FIGS. 11A through 11C are graphical representations that may be displayed via a user interface of a communication device illustrating operations for performing user region splitting on a segmentation map [paragraph 191]. The drag-and-drop user interface in particular reads on an augmented reality interface), the method comprising:
	at an application running on a mobile device with augmented reality simultaneous localization and mapping (AR-SLAM) capability (Environmental sensors at 270A-270H in FIG. 2A may include a camera mounted on a top surface of the mobile robot, as shown in FIG. 2A. In some embodiments, the camera is a visual simultaneous location and mapping (VSLAM) camera and is used to detect features and landmarks in the operating environment and build an occupancy map based thereon [paragraph 118]), the mobile device comprising a processor, a memory, a network interface for communications via one or more wired or wireless computer networks (A method of operating a mobile robot, comprising: executing, by at least one processor, computer readable instructions stored in a non-transitory computer readable storage medium to perform operations comprising: receiving cleaning mission information [Claim 1]. In addition to the camera of FIG. 2A, in some embodiments, sending the segmentation map comprises wirelessly transmitting the segmentation map data using at least one wireless communication link, which can include a local area network that provides communication between the user device and the mobile robot [Column 4, lines 39-49]), a camera for recording images captured within a field-of-view (FOV) and one or more sensors (FIG. 4 is a block diagram of a wireless communication device and methods of operation according to some embodiments of the present invention. The wireless communication device 400 is configured to transmit and/or receive wireless signals over multiple wireless communication interfaces, and may be an example of the user device [Column 18, lines 36-44], meaning that the mobile user device can include all of the features in FIG. 4. This includes the camera at 424):
	capturing a set of images of the physical environment within the FOV of the camera of the mobile device (FIG. 4 is a block diagram of a wireless communication device and methods of operation according to some embodiments of the present invention. The wireless communication device 400 is configured to transmit and/or receive wireless signals over multiple wireless communication interfaces, and may be an example of the user device [Column 18, lines 36-44], meaning that the mobile user device can include all of the features in FIG. 4. This includes the camera at 424); 
	generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for displaying an AR scene in the display of the mobile device, the AR scene comprising a digital representation of at least part of the physical environment (FIG. 3 shows an electronic computing device that may include a display device and an input device at numerals 340 and 350, respectively [Column 17, lines 56-67, Column 18, lines 1-10]. The display device may be a drag-and-drop user interface [Column 18, lines 11-17]. FIGS. 11A through 11C are graphical representations that may be displayed via a user interface of a communication device illustrating operations for performing user region splitting on a segmentation map [paragraph 191]. The drag-and-drop user interface in particular reads on an AR scene comprising a digital representation of at least part of the physical environment); 
	displaying a selectable element in the AR interface for receiving an indication defining a navigation pathway for the programmable mobile robot to traverse in the physical environment (As stated above, the user interface can include a drag-and-drop option [Column 18, lines 11-17]. Additionally, the user interface of the user terminal has a graphical representation of the segmentation map, and the user interface can receive a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [Column 6, lines 24-41]. Some embodiments provide that the cleaning operation is further performed based on the modified segmentation map. For example, the cleaning operation may only be performed on a subset of the regions or sub-regions responsive to a selection input received from the user device [Column 24, lines 4-8]); and 
	in response to receiving a selection defining the navigation pathway, generating a task sequence comprising a set of navigation elements representing the navigation pathway the programmable mobile robot is to traverse through the physical environment (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]).
	Regarding Claim 2. Kleiner teaches the method of claim 1.
	Kleiner also teaches:
	further comprising: 
	displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed by the programmable mobile robot during operation (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]. This reads on displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed); 
	in response to receiving a selection defining one or more tasks to be performed, inserting one or more task elements into the task sequence, the task elements representing a set of tasks to be performed by the programmable mobile robot during operation (Some embodiments include performing a cleaning operation on the surface by sequentially performing the cleaning operation in individual ones of the regions and/or sub-regions based on the automated floor coverage pattern (block 512). As such, the cleaning operation in a given region or sub-region (such as a non-clutter area or areas) is completed before starting the cleaning operation in another region (such as a clutter area or areas), according to the sequence specified by the automated floor coverage pattern. Some embodiments provide that the cleaning operation is further performed based on the modified segmentation map. For example, the cleaning operation may only be performed on a subset of the regions or sub-regions responsive to a selection input received from the user device [Column 24, lines 1-14], meaning that in some embodiments, the system can perform a cleaning operation on a sequence of sub-regions input by the user device, and then work on cleaning the next region. This means that the selection defining one or more tasks to be performed can result in the program inserting one or more task elements into the task sequence, the task elements representing a set of tasks to be performed by the programmable mobile robot during operation).
	Regarding Claim 3. Kleiner teaches the method of claim 1.
	Kleiner also teaches:
	further comprising: 
	displaying a selectable element in the AR interface for receiving an indication defining one or more logic events to be evaluated during operation (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]. This reads on displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed); and 
	in response to receiving a selection defining one or more logic events to be evaluated, inserting one or more logic elements into the task sequence representing logic events to be evaluated by the programmable mobile robot during operation (The flowcharts and block diagrams of the figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various aspects of the present disclosure. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s) [Column 45, lines 62-67, and Column 46, lines 1-2]. This means that each sequence shown in FIGS. 5-7 can be interpreted as a logic event with one or more logic elements in a task sequence. Note that in FIG. 5, at numeral 508, the robot receives a modified segmentation map from the user device. Some embodiments provide that a modified segmentation map may be received from the user device based on inputs received from the user into the user device. For example, a user device may receive an input instructing that specific regions be cleaned without cleaning other ones of the regions, that is, an input specifying “keep-out” regions, as shown for example, in FIG. 27. Additionally, some embodiments provide that the modified segmentation map identifies a specific order in which the selected regions are to be cleaned, as shown for example, in FIG. 15 [Column 23, lines 16-30]).
	Regarding Claim 4. Kleiner teaches the method of claim 1.
	Kleiner also teaches:
	further comprising displaying an event line element associated with each task sequence, the event line element comprising an interactive display of tasks to be performed in the task sequence by the programmable mobile robot during operation (In FIG. 37, a time-slider bar is shown at 3750 along with the bar element at 3755. The bar element visually represents a temporal range for which operating state information for the robot been stored or is otherwise accessible. Markings indicating may be respective times may be provided along the length of the bar element. The user interface is configured to detect a position of the slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Regarding Claim 5. Kleiner teaches the method of claim 4.
	Kleiner also teaches:
	further comprising displaying a slider bar element on the event line element, wherein the slider bar element is adapted to be dragged along the event line element for previewing tasks to be performed by the programmable mobile robot (The user interface is configured to detect a position of a slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Regarding Claim 7. Kleiner teaches the method of claim 4.
	Kleiner also teaches:
	further comprising displaying a virtual robot representing the programmable mobile robot in the AR scene, wherein a slider bar element is adapted to be dragged along the event line element for previewing the virtual robot traversing through the navigation pathway in the AR scene (FIG. 37 shows a time-slider bar at 3750 configured to receive user input and visually represent a temporal range for which operating state information of the robot (shown via a virtual representation at numeral 100) have been stored or otherwise accessible [paragraph 175]. The animation at numeral 3720 may visually represent actual robot operating status information based on actual past or present operation of the robot, as previously logged or currently reported), and/or expected robot operating status information (based on scheduled future operation of the robot, as specified by a user) [paragraph 176]).
	Regarding Claim 8. Kleiner teaches the method of claim 4.
	Kleiner also teaches:
	further comprising displaying a selectable element in the AR interface for receiving an indication of an edit function for editing one or more tasks displayed on the event line element in the AR scene (The user device may be used to modify the segmentation map to include the specific instructions for one or more cleaning missions. Such instructions may include cleaning order, rank direction, and/or cleaning level, among others [Column 33, lines 34-44]. FIG. 27 shows a graphical representation of receiving a user input to define a cleaning mission boundary responsive to a gesture on a touch screen of a communication device according to some embodiments of the present invention. In such circumstances, a boundary may be added to a region of the segmentation map via a user input of the user device. For example, a simple gesture on a touch screen blocking a region may cause the modified segmentation map to exclude that region from subsequent cleaning missions [Column 35, lines 1-23]).
	Regarding Claim 9. Kleiner teaches the method of claim 8.
	Kleiner also teaches:
	further comprising displaying two markers on the event line element in the AR scene for use in delimiting a range of the edit function (The bar element 3755 visually represents a temporal range for which operating state information for the robot 100 been stored or is otherwise accessible. Markings indicating may be respective times may be provided along the length of the bar element 3755).
	Regarding Claim 10. Kleiner teaches the method of claim 4.
	Kleiner also teaches:
	wherein a task sequence is selected from multiple task sequences and the event line element associated with each selected task sequence is displayed in the AR interface (Some embodiments provide that extracted regions are then merged into corridors and rooms according to heuristic decision rules. Then for each region, starting locations and directions are calculated for systematic room cleaning. Finally, regions are systematically cleaned by the robot according to the shortest sequence computed by route optimization and/or by a sequence selected by a user [Column 19, lines 62-67, and Column 20, line 1]. The term “shortest sequence computed” indicates that multiple task sequences can be computed, and that only one sequence is selected. The animation in FIG. 37 may visually represent actual robot operating status information (based on actual past or present operation of the robot, as previously logged or currently reported), and/or expected robot operating status information (based on scheduled future operation of the robot, as specified by a user) [Column 43, lines 52-60]. This means that the line in FIG. 37 shows the selected task sequence).
	Regarding Claim 15. Kleiner teaches the method of claim 2.
	Kleiner also teaches:
	wherein each logic event includes one or more conditions to be evaluated for determining a course of action to be taken by the programmable mobile robot (In some embodiments, the status communication comprises an alert message that identifies a condition that is detected by the mobile floor cleaning robot. Some embodiments provide that the condition comprises an incomplete mission condition and the mobile floor cleaning robot is unable to complete a cleaning mission [Column 7, lines 23-28]. In some embodiments, the condition comprises an unexpected obstacle condition, the mobile floor cleaning robot detects an obstacle that is not included in the segmentation map, and a location of the unexpected obstacle is displayed on the image of the segmentation map [Column 7, lines 29-33]. Additionally, the navigational control system operates under the direction of a navigation control algorithm. The navigation control algorithm includes a definition of a predetermined triggering event. The predetermined triggering event is a specific occurrence or condition in the movement activity of the robot [Column 15, lines 4-27]).
	Regarding Claim 16. Kleiner teaches the method of claim 2.
	Kleiner also teaches:
	wherein in response to selecting a logic element, generating an alternative task sequence with a condition and a branch from the position of the logic event in the task sequence (In FIG. 5, the system generates its own segmentation map of regions to be cleaned in step 502. This map is then sent to the user device wherein the user can modify this map. If the user modifies the segmentation map and the robot receives the modified map from the user device at logic block 508, then the system generates an automated floor coverage pattern at 510. However, some embodiments include generating an automated floor coverage pattern that is based on the segmentation map that includes the plurality of regions, the automated floor coverage pattern including a selection of a rank direction corresponding to each of the plurality of regions [Column 5, lines 48-52]. This means that the system can generate at least one task sequence (the automated floor coverage pattern is a task sequence) when a user does not return a modified segmentation map, and will generate an alternative task sequence when the user does return a modified segmentation map).
	Regarding Claim 17. Kleiner teaches an augmented-reality (AR) interface for authoring tasks for execution by a programmable mobile robot in a physical environment (A method of operating a mobile robot, comprising: executing, by at least one processor, computer readable instructions stored in a non-transitory computer readable storage medium to perform operations comprising: receiving cleaning mission information [Claim 1]. FIG. 3 shows an electronic computing device that may include a display device and an input device at numerals 340 and 350, respectively [Column 17, lines 56-67, Column 18, lines 1-10]. The display device may be a drag-and-drop user interface [Column 18, lines 11-17]. FIGS. 11A through 11C are graphical representations that may be displayed via a user interface of a communication device illustrating operations for performing user region splitting on a segmentation map [paragraph 191]. The drag-and-drop user interface in particular reads on an augmented reality interface), the AR interface comprising: 
	an application running on a mobile device with a camera, a display, and an augmented reality simultaneous localization and mapping (AR-SLAM) capability for performing operations to implement the AR interface (Environmental sensors at 270A-270H in FIG. 2A may include a camera mounted on a top surface of the mobile robot, as shown in FIG. 2A. In some embodiments, the camera is a visual simultaneous location and mapping (VSLAM) camera and is used to detect features and landmarks in the operating environment and build an occupancy map based thereon [paragraph 118]), the operations comprising: 
	capturing a set of images of the physical environment within the FOV of the camera of the mobile device (FIG. 4 is a block diagram of a wireless communication device and methods of operation according to some embodiments of the present invention. The wireless communication device 400 is configured to transmit and/or receive wireless signals over multiple wireless communication interfaces, and may be an example of the user device [Column 18, lines 36-44], meaning that the mobile user device can include all of the features in FIG. 4. This includes the camera at 424); 
	generating a dynamic simultaneous localization and mapping (SLAM) map comprising spatial information for displaying an AR scene in the display of the mobile device, the AR scene comprising a digital representation of at least part of the physical environment (FIG. 3 shows an electronic computing device that may include a display device and an input device at numerals 340 and 350, respectively [Column 17, lines 56-67, Column 18, lines 1-10]. The display device may be a drag-and-drop user interface [Column 18, lines 11-17]. FIGS. 11A through 11C are graphical representations that may be displayed via a user interface of a communication device illustrating operations for performing user region splitting on a segmentation map [paragraph 191]. The drag-and-drop user interface in particular reads on an AR scene comprising a digital representation of at least part of the physical environment); 
	displaying a selectable element in the AR interface for receiving an indication defining a navigation pathway for the programmable mobile robot to traverse in the physical environment (As stated above, the user interface can include a drag-and-drop option [Column 18, lines 11-17]. Additionally, the user interface of the user terminal has a graphical representation of the segmentation map, and the user interface can receive a selection input corresponding to one or more of the respective regions of the segmentation map and/or the sub-regions thereof, and transmitting, via the transceiver, a modified segmentation map including the selection input to the mobile robot [Column 6, lines 24-41]. Some embodiments provide that the cleaning operation is further performed based on the modified segmentation map. For example, the cleaning operation may only be performed on a subset of the regions or sub-regions responsive to a selection input received from the user device [Column 24, lines 4-8]); and 
	in response to receiving a selection defining the navigation pathway, generating a task sequence comprising a set of navigation elements representing the navigation pathway the programmable mobile robot is to traverse through the physical environment (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]).
	Regarding Claim 18. Kleiner teaches the AR interface of claim 17.
	Kleiner also teaches:
	wherein the operations further comprise: 
	displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed by the programmable mobile robot during operation (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]. This reads on displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed); 
	in response to receiving a selection defining one or more tasks to be performed, inserting one or more task elements into the task sequence, the task elements representing a set of tasks to be performed by the programmable mobile robot during operation (Some embodiments include performing a cleaning operation on the surface by sequentially performing the cleaning operation in individual ones of the regions and/or sub-regions based on the automated floor coverage pattern (block 512). As such, the cleaning operation in a given region or sub-region (such as a non-clutter area or areas) is completed before starting the cleaning operation in another region (such as a clutter area or areas), according to the sequence specified by the automated floor coverage pattern. Some embodiments provide that the cleaning operation is further performed based on the modified segmentation map. For example, the cleaning operation may only be performed on a subset of the regions or sub-regions responsive to a selection input received from the user device [Column 24, lines 1-14], meaning that in some embodiments, the system can perform a cleaning operation on a sequence of sub-regions input by the user device, and then work on cleaning the next region. This means that the selection defining one or more tasks to be performed can result in the program inserting one or more task elements into the task sequence, the task elements representing a set of tasks to be performed by the programmable mobile robot during operation).
	Regarding Claim 19. Kleiner teaches the AR interface of claim 17.
	Kleiner also teaches:
	wherein the operations further comprise: 
	displaying a selectable element in the AR interface for receiving an indication defining one or more logic events to be evaluated during operation (FIG. 15 shows a graphical representation that may be displayed via the user interface illustrating operations for receiving user input to provide a cleaning sequence of a robot on a segmentation map [Column 11, lines 1-5]. In some embodiments, a user may provide a user input corresponding to a cleaning order [Column 31, lines 19-27]. This reads on displaying a selectable element in the AR interface for receiving an indication defining one or more tasks to be performed); and 
	in response to receiving a selection defining one or more logic events to be evaluated, inserting one or more logic elements into the task sequence representing logic events to be evaluated by the programmable mobile robot during operation (The flowcharts and block diagrams of the figures illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various aspects of the present disclosure. In this regard, each block in the flowchart or block diagrams may represent a module, segment, or portion of code, which comprises one or more executable instructions for implementing the specified logical function(s) [Column 45, lines 62-67, and Column 46, lines 1-2]. This means that each sequence shown in FIGS. 5-7 can be interpreted as a logic event with one or more logic elements in a task sequence. Note that in FIG. 5, at numeral 508, the robot receives a modified segmentation map from the user device. Some embodiments provide that a modified segmentation map may be received from the user device based on inputs received from the user into the user device. For example, a user device may receive an input instructing that specific regions be cleaned without cleaning other ones of the regions, that is, an input specifying “keep-out” regions, as shown for example, in FIG. 27. Additionally, some embodiments provide that the modified segmentation map identifies a specific order in which the selected regions are to be cleaned, as shown for example, in FIG. 15 [Column 23, lines 16-30]).
	Regarding Claim 20. Kleiner teaches the AR interface of claim 17.
	Kleiner also teaches:
	wherein the operations further comprise displaying an event line element associated with each task sequence, the event line element comprising an interactive display of tasks to be performed in the task sequence by the programmable mobile robot during operation (In FIG. 37, a time-slider bar is shown at 3750 along with the bar element at 3755. The bar element visually represents a temporal range for which operating state information for the robot been stored or is otherwise accessible. Markings indicating may be respective times may be provided along the length of the bar element. The user interface is configured to detect a position of the slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Regarding Claim 21. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein the operations further comprise displaying a slider bar element on the event line element, wherein the slider bar element is adapted to be dragged along the event line element for previewing tasks to be performed by the programmable mobile robot (The user interface is configured to detect a position of a slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Regarding Claim 23. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein the operations further comprise displaying a virtual robot representing the programmable mobile robot in the AR scene, wherein a slider bar element is adapted to be dragged along the event line element for previewing the virtual robot traversing through the navigation pathway in the AR scene (FIG. 37 shows a time-slider bar at 3750 configured to receive user input and visually represent a temporal range for which operating state information of the robot (shown via a virtual representation at numeral 100) have been stored or otherwise accessible [paragraph 175]. The animation at numeral 3720 may visually represent actual robot operating status information based on actual past or present operation of the robot, as previously logged or currently reported), and/or expected robot operating status information (based on scheduled future operation of the robot, as specified by a user) [paragraph 176]).
	Regarding Claim 24. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein the operations further comprise displaying a selectable element in the AR interface for receiving an indication of an edit function for editing one or more tasks displayed on the event line element in the AR scene (The user device may be used to modify the segmentation map to include the specific instructions for one or more cleaning missions. Such instructions may include cleaning order, rank direction, and/or cleaning level, among others [Column 33, lines 34-44]. FIG. 27 shows a graphical representation of receiving a user input to define a cleaning mission boundary responsive to a gesture on a touch screen of a communication device according to some embodiments of the present invention. In such circumstances, a boundary may be added to a region of the segmentation map via a user input of the user device. For example, a simple gesture on a touch screen blocking a region may cause the modified segmentation map to exclude that region from subsequent cleaning missions [Column 35, lines 1-23]).
	Regarding Claim 25. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein the operations further comprise displaying two markers on the event line element in the AR scene for use in delimiting a range of the edit function (The bar element 3755 visually represents a temporal range for which operating state information for the robot 100 been stored or is otherwise accessible. Markings indicating may be respective times may be provided along the length of the bar element 3755).
	Regarding Claim 26. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein a task sequence is selected from multiple task sequences and the event line element associated with each selected task sequence is displayed in the AR interface (Some embodiments provide that extracted regions are then merged into corridors and rooms according to heuristic decision rules. Then for each region, starting locations and directions are calculated for systematic room cleaning. Finally, regions are systematically cleaned by the robot according to the shortest sequence computed by route optimization and/or by a sequence selected by a user [Column 19, lines 62-67, and Column 20, line 1]. The term “shortest sequence computed” indicates that multiple task sequences can be computed, and that only one sequence is selected. The animation in FIG. 37 may visually represent actual robot operating status information (based on actual past or present operation of the robot, as previously logged or currently reported), and/or expected robot operating status information (based on scheduled future operation of the robot, as specified by a user) [Column 43, lines 52-60]. This means that the line in FIG. 37 shows the selected task sequence).
	Regarding Claim 31. Kleiner teaches the AR interface of claim 19.
	Kleiner also teaches:
	wherein each logic event includes one or more conditions to be evaluated for determining a course of action to be taken by the programmable mobile robot (In some embodiments, the status communication comprises an alert message that identifies a condition that is detected by the mobile floor cleaning robot. Some embodiments provide that the condition comprises an incomplete mission condition and the mobile floor cleaning robot is unable to complete a cleaning mission [Column 7, lines 23-28]. In some embodiments, the condition comprises an unexpected obstacle condition, the mobile floor cleaning robot detects an obstacle that is not included in the segmentation map, and a location of the unexpected obstacle is displayed on the image of the segmentation map [Column 7, lines 29-33]. Additionally, the navigational control system operates under the direction of a navigation control algorithm. The navigation control algorithm includes a definition of a predetermined triggering event. The predetermined triggering event is a specific occurrence or condition in the movement activity of the robot [Column 15, lines 4-27]).
	Regarding Claim 32. Kleiner teaches the AR interface of claim 19.
	Kleiner also teaches:
	wherein in response to selecting a logic element, generating an alternative task sequence with a condition and a branch from the position of the logic event in the task sequence (In FIG. 5, the system generates its own segmentation map of regions to be cleaned in step 502. This map is then sent to the user device wherein the user can modify this map. If the user modifies the segmentation map and the robot receives the modified map from the user device at logic block 508, then the system generates an automated floor coverage pattern at 510. However, some embodiments include generating an automated floor coverage pattern that is based on the segmentation map that includes the plurality of regions, the automated floor coverage pattern including a selection of a rank direction corresponding to each of the plurality of regions [Column 5, lines 48-52]. This means that the system can generate at least one task sequence (the automated floor coverage pattern is a task sequence) when a user does not return a modified segmentation map, and will generate an alternative task sequence when the user does return a modified segmentation map).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. US 10310507 B2 (“Kleiner”) as applied to claims 4 and 17 above, and further in view of Schriesheim et al. US 20180344116 A1 (“Schriesheim”).
	Regarding Claim 6. Kleiner teaches the method of claim 4.
	Kleiner also teaches:
	further comprising displaying a slider bar element on the event line element, wherein the slider bar element is adapted to be dragged along the event line element (The user interface is configured to detect a position of a slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Kleiner does not teach:
	the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element.
	However, Schriesheim teaches:
	the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element (A handheld computing device with one or more input devices and a display [Claim 15], wherein a graphical representation of the event detected by the autonomous cleaning robot is inserted in the graphical representation of the editable mission timeline [Claim 18]. The mission timeline allows the user to remotely manipulate the order in which rooms are to be cleaned by the autonomous cleaning robot. A user may delete, re-order, or add rooms to the cleaning schedule of the cleaning robot on the mission timeline [paragraph 36]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element as taught by Schriesheim so as to allow the user to modify the task sequence when necessary, such as when a user’s change of plans makes it necessary to change the robot’s task sequence.
	Regarding Claim 14. Kleiner teaches the method of claim 1.
	Kleiner does not teach:
	further comprising displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot.
	However, Schriesheim teaches:
	further comprising displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot (A handheld computing device with one or more input devices and a display [Claim 15], wherein a graphical representation of the event detected by the autonomous cleaning robot is inserted in the graphical representation of the editable mission timeline [Claim 18]. The mission timeline allows the user to remotely manipulate the order in which rooms are to be cleaned by the autonomous cleaning robot. A user may delete, re-order, or add rooms to the cleaning schedule of the cleaning robot on the mission timeline [paragraph 36]. FIGS. 4C and 4D show the editable mission timeline including room icons representing rooms to be cleaned, and also shows room cleaning time estimates at 315, and elapsed cleaning times at 316 [paragraph 63], which reads on displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with further comprising displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot as taught by Schriesheim so as to allow the user to see timing elements on operations such as how long an operation will take, and how much time until the operation will be performed.
	Regarding Claim 22. Kleiner teaches the AR interface of claim 20.
	Kleiner also teaches:
	wherein the operations further comprise displaying a slider bar element on the event line element, wherein the slider bar element is adapted to be dragged along the event line element (The user interface is configured to detect a position of a slider element along the length of the bar element responsive to manipulation of the slider element or other user input, from which the device is configured to determine the time specified by the user input based on correspondence of the position of the slider element along the temporal range represented by the bar element. The user interface is thereby configured to display status indications representing the operating states of the robot that are associated with temporal data corresponding to the time specified by the user input [Column 43, lines 29-51]).
	Kleiner does not teach:
	the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element.
	However, Schriesheim teaches:
	the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element (A handheld computing device with one or more input devices and a display [Claim 15], wherein a graphical representation of the event detected by the autonomous cleaning robot is inserted in the graphical representation of the editable mission timeline [Claim 18]. The mission timeline allows the user to remotely manipulate the order in which rooms are to be cleaned by the autonomous cleaning robot. A user may delete, re-order, or add rooms to the cleaning schedule of the cleaning robot on the mission timeline [paragraph 36]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with the display further comprises an element for inserting tasks to be performed by the programmable mobile robot in the task sequence at selected locations along the event line element as taught by Schriesheim so as to allow the user to modify the task sequence when necessary, such as when a user’s change of plans makes it necessary to change the robot’s task sequence.
	Regarding Claim 30. Kleiner teaches the AR interface of claim 17.
	Kleiner does not teach:
	wherein the operations further comprise displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot.
	However, Schriesheim teaches:
	wherein the operations further comprise displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot (A handheld computing device with one or more input devices and a display [Claim 15], wherein a graphical representation of the event detected by the autonomous cleaning robot is inserted in the graphical representation of the editable mission timeline [Claim 18]. The mission timeline allows the user to remotely manipulate the order in which rooms are to be cleaned by the autonomous cleaning robot. A user may delete, re-order, or add rooms to the cleaning schedule of the cleaning robot on the mission timeline [paragraph 36]. FIGS. 4C and 4D show the editable mission timeline including room icons representing rooms to be cleaned, and also shows room cleaning time estimates at 315, and elapsed cleaning times at 316 [paragraph 63], which reads on displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with wherein the operations further comprise displaying one or more timing elements containing information for defining time-based operations to be performed by the programmable mobile robot as taught by Schriesheim so as to allow the user to see timing elements on operations such as how long an operation will take, and how much time until the operation will be performed.

Claim(s) 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. US 10310507 B2 (“Kleiner”) as applied to claims 1 and 17 above, and further in view of Williams US 10477342 B2 (“Williams”).
	Regarding Claim 11. Kleiner teaches the method of claim 1.
	Kleiner also teaches:
	the dynamic SLAM map in the AR scene is for navigating the programmable mobile robot in the physical environment (Environmental sensors at 270A-270H in FIG. 2A may include a camera mounted on a top surface of the mobile robot, as shown in FIG. 2A. In some embodiments, the camera is a visual simultaneous location and mapping (VSLAM) camera and is used to detect features and landmarks in the operating environment and build an occupancy map based thereon [paragraph 118]).
	Kleiner does not teach:
	wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks.
	However, Williams teaches:
	wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks (A “communication signal” may refer to any signal transmitted by a network-enabled electronic device. Such electronic devices may include a processor, memory, and a transmitter and/or receiver for communication via a wireless personal, local, and/or wide area network, and may include, but are not limited to, Internet-of-Things (IoT) devices. Wireless communication signals may include radio frequency signals, including but not limited to Wi-Fi signals, Bluetooth signals, and/or optical signals [Column 13, lines 39-47]. A “wireless communication device” includes, but is not limited to, a device that is configured to receive/transmit communication signals via a wireless interface [Column 13, lines 48-51]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks as taught by Williams so that the system can locate other objects that it might need to interact with or avoid, such as the robot’s charge pad, or a device the robot needs to clean and thus needs to know where it is located.
	Regarding Claim 27. Kleiner teaches the AR interface of claim 17.
	Kleiner also teaches:
	the dynamic SLAM map in the AR scene is for navigating the programmable mobile robot in the physical environment (Environmental sensors at 270A-270H in FIG. 2A may include a camera mounted on a top surface of the mobile robot, as shown in FIG. 2A. In some embodiments, the camera is a visual simultaneous location and mapping (VSLAM) camera and is used to detect features and landmarks in the operating environment and build an occupancy map based thereon [paragraph 118]).
	Kleiner does not teach:
	wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks.
	However, Williams teaches:
	wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks (A “communication signal” may refer to any signal transmitted by a network-enabled electronic device. Such electronic devices may include a processor, memory, and a transmitter and/or receiver for communication via a wireless personal, local, and/or wide area network, and may include, but are not limited to, Internet-of-Things (IoT) devices. Wireless communication signals may include radio frequency signals, including but not limited to Wi-Fi signals, Bluetooth signals, and/or optical signals [Column 13, lines 39-47]. A “wireless communication device” includes, but is not limited to, a device that is configured to receive/transmit communication signals via a wireless interface [Column 13, lines 48-51]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with wherein one or more Internet of Things (IoT) devices are spatially registered within the dynamic SLAM map and serve as landmarks as taught by Williams so that the system can locate other objects that it might need to interact with or avoid, such as the robot’s charge pad, or a device the robot needs to clean and thus needs to know where it is located.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kleiner et al. US 10310507 B2 (“Kleiner”) and Williams US 10477342 B2 (“Williams”) as applied to claims 11 and 27 above, and further in view of Kuffner US 10896543 B2 (“Kuffner”).
Regarding Claim 12. Kleiner in combination with Williams teaches the method of claim 11.
	Kleiner does not teach:
	wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices.
	However, Williams teaches:
	wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices (A “communication signal” may refer to any signal transmitted by a network-enabled electronic device. Such electronic devices may include a processor, memory, and a transmitter and/or receiver for communication via a wireless personal, local, and/or wide area network, and may include, but are not limited to, Internet-of-Things (IoT) devices. Wireless communication signals may include radio frequency signals, including but not limited to Wi-Fi signals, Bluetooth signals, and/or optical signals [Column 13, lines 39-47]. A “wireless communication device” includes, but is not limited to, a device that is configured to receive/transmit communication signals via a wireless interface [Column 13, lines 48-51]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices as taught by Williams, in part because it is an obvious combination producing the obvious result of an IoT communication between devices, and to improve the efficiency of the system by having devices in communication with one another update
	Kleiner does not teach:
	further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation.
	However, Kuffner teaches:
	further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation (FIG. 4 show a system in which robots may interact with the cloud and share information with other cloud computing devices. The system illustrates robots which are all coupled to the same cloud network, and these robots can interact with one another directly [Column 11, lines 21-29]. FIG. 5 is a block diagram of an example for providing augmented reality interfaces to display virtual representations of robotic device actions. Note that FIG. 2C shows a robot that may include a base and wheels, but might not, and it is clear that some robots in this system might be stationary while others are mobile. FIG. 11 shows a similar block diagram in which the system determines a planned trajectory of the robotic device and displays a virtual representation of an intended action that will occur in the future, so the system of Kuffner is not limited to working with robot interactions that are occurring in the present or previously occurred).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation as taught by Kuffner so that the user can receive a visual representation of how the robot is predicted to interact with other devices, especially so that the user can better edit the tasks involving other devices.
	Regarding Claim 28. Kleiner teaches the AR interface of claim 27.
	Kleiner does not teach:
	wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices.
	However, Williams teaches:
	wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices (A “communication signal” may refer to any signal transmitted by a network-enabled electronic device. Such electronic devices may include a processor, memory, and a transmitter and/or receiver for communication via a wireless personal, local, and/or wide area network, and may include, but are not limited to, Internet-of-Things (IoT) devices. Wireless communication signals may include radio frequency signals, including but not limited to Wi-Fi signals, Bluetooth signals, and/or optical signals [Column 13, lines 39-47]. A “wireless communication device” includes, but is not limited to, a device that is configured to receive/transmit communication signals via a wireless interface [Column 13, lines 48-51]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with wherein the one or more other devices the robot communicates with are one or more Internet of Things (IoT) devices as taught by Williams, in part because it is an obvious combination producing the obvious result of an IoT communication between devices, and to improve the efficiency of the system by having devices in communication with one another update
	Kleiner does not teach:
	further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation.
	However, Kuffner teaches:
	further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation (FIG. 4 show a system in which robots may interact with the cloud and share information with other cloud computing devices. The system illustrates robots which are all coupled to the same cloud network, and these robots can interact with one another directly [Column 11, lines 21-29]. FIG. 5 is a block diagram of an example for providing augmented reality interfaces to display virtual representations of robotic device actions. Note that FIG. 2C shows a robot that may include a base and wheels, but might not, and it is clear that some robots in this system might be stationary while others are mobile. FIG. 11 shows a similar block diagram in which the system determines a planned trajectory of the robotic device and displays a virtual representation of an intended action that will occur in the future, so the system of Kuffner is not limited to working with robot interactions that are occurring in the present or previously occurred).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kleiner with further comprising displaying one or more action elements representing robot-communication device interactions for the programmable mobile robot to perform during operation as taught by Kuffner so that the user can receive a visual representation of how the robot is predicted to interact with other devices, especially so that the user can better edit the tasks involving other devices.

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 13 is currently also rejected under 112(b) by virtue of its dependency on claim 1, which is rejected for indefiniteness.
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 29 is currently also rejected under 112(b) by virtue of its dependency on claim 17, which is rejected for indefiniteness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664